Citation Nr: 0008390	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-06 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a cervical spine disorder for the period from 
November 26, 1983 until September 30, 1984.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a cervical spine disorder for the period 
beginning on December 31, 1996.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from February 1971 
to November 1973 and from May 1974 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in July 1997, October 1997, and February 
1998.

In the February 1998 rating decision, the RO increased the 
evaluations for the veteran's right and left knee disorders 
from zero percent to 10 percent, effective from December 31, 
1996.  As these evaluations represent less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claims for increased evaluations for these 
disorders remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  These claims will be addressed in the 
REMAND section of this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  From November 26, 1983 to September 30, 1984, the 
veteran's cervical spine disorder was manifested by mild 
limitation of motion, with pain upon range of motion testing.

3.  For the period on and after December 31, 1996, the 
veteran's cervical spine disorder has been manifested by 
severe radiating pain, with intervertebral disc involvement 
and severe limitation of motion.

4.  The veteran's PTSD is productive of moderate 
symptomatology, including anxiety, a depressed mood, mild 
memory loss, and problems with impulse control.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the veteran's cervical spine disorder for the 
period from November 26, 1983 to September 30, 1984 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5290 (1999).

2.  The criteria for an initial 40 percent evaluation for the 
veteran's cervical spine disorder for the period on and after 
December 31, 1996 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5290, 5293 (1999).
 
3.  The criteria for a 30 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II.  Cervical spine disorder

In a February 1998 rating decision, the RO granted service 
connection for a cervical spine disorder and assigned a 20 
percent evaluation.  In view of the fact that the veteran's 
service medical records confirmed an in-service neck injury, 
the RO effectuated this evaluation as of November 26, 1983, 
the date after the date of discharge from service.  The RO 
further noted that the veteran had elected to receive 
military retired pay rather than VA compensation for the 
period from October 1, 1984 until December 31, 1996.  As 
such, the 20 percent evaluation was made effective from 
November 26, 1983 until September 30, 1984 and for the period 
beginning on December 31, 1996.  The 20 percent evaluation 
assigned for both time periods has since remained in effect 
and is at issue in this case.

The 20 percent evaluation for the earlier time period was 
predicated on the results of a February 1984 VA examination, 
during which the veteran complained of pain, discomfort, and 
limitation of motion of the cervical spine.  The examination 
revealed pain on manipulation of the neck and right shoulder.  
Range of motion testing revealed that the veteran could bend 
forward and touch his toes, and he was able to perform 
bilateral lateral bending to 25 degrees and extension to 20 
degrees.  The pertinent diagnosis was a history of neck 
strain, with pain on movement and mildly impaired extension, 
flexion, and lateral movements.  The examiner also diagnosed 
impaired function of the right shoulder, which the veteran 
had reportedly related to his cervical spine disorder.

In a February 1997 statement, Thomas I. Krisztinicz, M.D., 
noted that the veteran had undergone cervical spine surgeries 
in April and December of 1995, which were found to have 
inadequately addressed his cervical spine disability.  Dr. 
Krisztinicz opined that the veteran was likely to have a 
significant restriction of motion and progressive pain of the 
cervical spine in the future.

The report of the veteran's May 1997 VA orthopedic 
examination reflects that a magnetic resonance imaging study 
(MRI) revealed fusion of C4-C6, with degenerative changes in 
the left lateroposterior area of C3 and C5.  This study 
revealed no evidence of cord impingement, stenosis, or other 
complicating factors.  Range of motion studies revealed 70 
degrees of motion to both the right and the left, tilting of 
5 degrees to both the right and the left, and extension to 20 
degrees.  There was no evidence of muscle spasm, guarding, 
deformity, or wasting.  The examiner noted that the veteran 
had required disc surgery of the neck as a result of a 
nonservice-related automobile accident.

In a September 1997 statement, Stefan Glowacki, M.D., noted 
that a physical examination of the neck revealed forward 
flexion from 30 to 70 degrees, lateral flexion to 10 degrees, 
lateral rotation to 10 degrees, and no extension.  The 
veteran was unable to look to the ceiling or to the floor, 
and pain was shown with both active and passive range of 
motion testing.  Radiologic studies revealed spinal stenosis, 
with a large scar formation from C2 to C7; and compromised 
mobility of the cervical spine, with a bony torticollis, by 
fusion of C4-C5 and C5-C6, with forward flexion and lateral 
flexion to the right side.  This doctor stated that the 
veteran's present condition would not allow him to obtain any 
kind of gainful employment.

An October 1997 statement from Gregory P. Graziano, M.D., 
indicates that the veteran had been diagnosed with C5-C6 
pseudoarthrosis and status post C4-C6 cervical fusion, and he 
had been scheduled to undergo a C5-C6 posterior spinal fusion 
in November 1997.  Dr. Graziano noted that he anticipated 
that the minimum amount of time that the veteran would be 
kept from working would be six weeks and that, if he returned 
to work earlier, it would be with heavy restrictions and to a 
sedentary occupation only.  The veteran underwent the 
scheduled surgery at a facility of the University of Michigan 
Hospitals in Ann Arbor, Michigan, and no complications were 
noted at the time of the operation in November 1997.  

An April 1998 statement from Diana Garlington, a physical 
therapist, indicates that the veteran complained of radicular 
pain from the neck into the shoulder and arm that ranged from 
a six to a ten on a scale from one to ten.  An examination 
revealed range of motion of 1/4 for flexion, left side 
bending, and right rotation; and 1/2 for left rotation and 
right side bending.  The veteran's minimal progress due to a 
low tolerance for exercise was noted.

In an April 1998 statement, J. Alan Robertson, D.C., M.D., 
noted the veteran's November 1997 cervical spine surgery and 
the fact that the veteran continued to complain of the 
presence of neck pain exacerbated by movement.  An 
examination revealed "a 75% reduction of neck movement into 
the planes of flexion, extension, right and left rotation as 
well as left lateral bending," associated with axial pain.  
In a second statement from April 1998, Dr. Robertson noted 
that he had reviewed several radiologic studies and indicated 
that the veteran had permanent nerve root damage of the 
cervical spine, which would cause "further wasting of his 
left upper extremity," with pain that was not expected to 
either resolve or improve.  

In a subsequent statement, dated in February 1999, Dr. 
Robertson indicated that an MRI confirmed compression upon 
the cervical spinal cord, as well as compression upon the 
nerves exiting the spine on both the right and left sides.  
This compression produced pain and weakness involving both 
upper extremities, particularly on the left.  Dr. Robertson 
concluded that the veteran would have to have his fourth, 
fifth, and sixth cervical vertebral bodies removed, along 
with the C3-C4 and C6-C7 intervertebral discs.  Furthermore, 
Dr. Robertson indicated that the surgical procedure in which 
this revamping would be effectuated would be "extremely 
serious" and would take about ten hours to perform. 

During his April 1999 VA neurological examination, the 
veteran complained of neck pain that radiated into the left 
upper extremity.  The examiner noted that the veteran was 
currently employed.  The examination revealed 60 percent of 
residual functioning in the left elbow and wrist and 70 
percent of residual functioning in the left fingers.  The 
tone in the left upper extremity was reduced, and 
coordination was minimally impaired because of motor 
weakness.  A sensory examination was intact, with the 
exception of the reduction of sensation from C5 to C8 in the 
left upper extremity.  The diagnoses were status post 
cervical disc surgery and cervical spondylosis of C4-C5, C5-
C6, and C6-C7 (on the left).

The veteran also underwent a VA spine examination in April 
1999, during which he complained of pain down the back of his 
neck and shoulders that radiated down the left upper 
extremity.  The examination revealed no muscle spasm, but 
there was tenderness of the cervical spine along the top of 
the left shoulder and the trapezius area.  Range of motion 
testing revealed extension to 10 degrees, with pain; flexion 
to 10 degrees; right and left lateral flexion to 5 degrees; 
and left lateral rotation to zero degrees, with pain.  Grip 
strength was weaker on the left.  Reflexes were absent in the 
biceps and triceps, but the brachioradialis reflex was 
present.  X-rays of the cervical spine revealed fusion 
between C4 and C6, with a pedicle screw on both sides.  The 
pertinent diagnosis was status post spinal fusion of the 
cervical spine, with limited motion of the neck.  

The RO has evaluated the veteran's cervical spine disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1999).  Under this section, a 20 percent evaluation is 
warranted in cases of moderate limitation of motion of the 
cervical spine, while a maximum 30 percent evaluation is in 
order in cases of severe limitation of motion.  As this 
section is predicated upon limitation of motion, 38 C.F.R. 
§§ 4.40 and 4.45 (1999), which concern such symptomatology as 
painful motion, functional loss due to pain, and excess 
fatigability, must be considered in determining whether a 
higher evaluation is in order.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  

In evaluating the veteran's cervical spine disorder for the 
period from November 26, 1983 until September 30, 1984, the 
Board would point out that the schedular criteria for rating 
cervical spine symptomatology has remained identical from 
1984 to the present time.  The veteran's February 1984 VA 
examination report, the only relevant evidence from that 
period, revealed mild limitation of motion, with pain upon 
motion, and the Board concludes that these findings are fully 
contemplated by the assigned 20 percent evaluation under 
Diagnostic Code 5290.  Furthermore, this report did not show 
favorable ankylosis of the cervical spine (the criteria for a 
30 percent evaluation under Diagnostic Code 5287); or severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief (the criteria for a 40 percent evaluation 
under Diagnostic Code 5293).  In short, the evidence from the 
period from November 26, 1983 until September 30, 1984 
provides no basis for an evaluation in excess of 20 percent 
during that period.

For the second period of time, beginning on December 31, 
1996, there is evidence of severe limitation of motion of the 
cervical spine; for example, the veteran's April 1999 VA 
spine examination revealed flexion of the cervical spine to 
only 10 degrees and pain with other movements of the cervical 
spine.  This evidence therefore provides a basis for at least 
a 30 percent evaluation for this second period of time, and 
the question thus becomes whether an even higher evaluation 
is in order.  In this regard, the Board initially observes 
that there is no evidence of unfavorable ankylosis of the 
cervical spine, as would warrant a 40 percent evaluation 
under Diagnostic Code 5287.

A more complicated question, however, is whether a higher 
evaluation is in order under Diagnostic Code 5293.  Under 
this code section, moderate intervertebral disc syndrome, 
with recurring attacks, warrants a 20 percent evaluation; 
while severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief, warrants a 40 percent 
evaluation.  In this regard, the Board observes that Dr. 
Robertson's February 1999 statement confirms intervertebral 
disc involvement, and, as this current disc involvement has 
not been clearly distinguished from the veteran's service-
connected cervical spine disability, the Board will presume 
that his intervertebral disc symptomatology is attributable 
to his service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition). 

As noted above, the veteran has been shown to suffer from a 
significant level of cervical spine pain.  He has indicated 
that this pain radiates into his shoulders and his left upper 
extremity, and several medical reports confirm a loss of 
strength in the left upper extremity.  The Board is also 
mindful of Dr. Robertson's opinion that further extensive 
surgery of the cervical spine will be necessary in the 
future.  When the finding of severe limitation of motion of 
the cervical spine is considered in tandem with these other 
findings, a question arises as to whether the veteran's 
cervical spine disability is more properly characterized as 
moderate or severe in degree.  Under 38 C.F.R. § 4.7 (1999), 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  As such, and after resolving all 
doubt in the veteran's favor, the Board concludes that the 
criteria for a 40 percent evaluation under Diagnostic Code 
5293 have been met.  However, in the absence of a medical 
opinion or other evidence showing intervertebral disc 
syndrome which is pronounced in degree, as would warrant a 60 
percent evaluation under Diagnostic Code 5293, there is no 
basis for an even higher evaluation under this section.

Overall, the evidence of record supports a continued 20 
percent evaluation for the veteran's cervical spine disorder 
for the period from November 26, 1983 to September 30, 1984 
and an increased evaluation of 40 percent for the period 
beginning on December 31, 1996.    

III.  PTSD

The St. Louis VARO initially granted service connection for 
PTSD in a July 1984 rating decision, with a 10 percent 
evaluation assigned as of November 1983.  This evaluation has 
since remained in effect and is at issue in this case.

In May 1997, the veteran underwent a VA psychiatric 
examination.  During this examination, he reported feelings 
of depression, a bad temper, "visions" and hallucinations, 
and recurring dreams of Vietnam.  Upon examination, the 
veteran was normally oriented.  He could recall one of three 
words after several minutes and stated that he had suffered 
from problems with his short-term memory since his recent 
neck surgery.  The Axis I diagnoses were dysthymia and a 
psychosis, not otherwise specified.  A Global Assessment of 
Functioning (GAF) score of 80 was assigned, and the examiner 
found that the diagnosis of PTSD was "incomplete."

During his August 1997 VA psychiatric examination, the 
veteran reported nightmares, hypervigilance, anger control,  
impulse problems, and a history of suicidal and homicidal 
ideations and violence.  He indicated that he was currently 
working as an equipment specialist.  Upon examination, the 
veteran was shown to be oriented times three, with good 
hygiene and grooming.  He had slight motor agitation and 
appeared anxious.  He did not have any formal thought 
disorder, and his speech was normal.  His affect was 
constricted, depressed, and anxious.  Also, he denied any 
current suicidal or homicidal ideations.  He stated that he 
had significant problems with impulse control and controlling 
his anger, but he denied any psychotic symptoms.  The Axis I 
diagnoses were an intermittent explosive disorder and PTSD.  
A GAF score of 70 to 75 was assigned.  The examiner concluded 
that the veteran appeared to be moderately impaired secondary 
to his PTSD and his impulse control disorder.

In this case, as the veteran's claim for an increased 
evaluation for PTSD was received by the RO in December 1996, 
subsequent to the effective date of substantive changes to 
the diagnostic criteria for rating psychiatric disabilities, 
this disability has been evaluated under the revised criteria 
of 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Under the revised criteria of Diagnostic Code 9411, PTSD 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, warrants a 10 percent disability evaluation.  
PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  A 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

In this case, the Board observes that the psychiatrist who 
examined the veteran in August 1997 described his psychiatric 
impairment as "moderate" and noted he appeared both anxious 
and depressed during the examination.  While the examiner 
also diagnosed an intermittent explosive disorder, this 
examiner did not distinguish the symptomatology attributable 
to this disorder from that attributable to the veteran's 
PTSD; as such, all of the symptomatology shown upon 
examination will be attributed to the veteran's service-
connected PTSD for the purposes of this decision.  See 
Mittleider v. West, 11 Vet. App. at 182.

Overall, the Board finds that the veteran's current 
psychiatric symptomatology and resultant social and 
industrial impairment is more characteristic of the criteria 
for a 30 percent evaluation than the criteria for a 10 
percent evaluation under Diagnostic Code 9411.  However, the 
Board does not find that an even higher evaluation, of 50 
percent, is in order.  In this regard, the Board would point 
out that the veteran's impulse problems could be attributed 
to disturbances of motivation and mood.  However, the 
veteran's examinations have not revealed significant speech 
or cognitive impairment, and there is no evidence of more 
than mild memory loss.  Also, while the examiner reported 
visions and hallucinations during his May 1997 VA 
examination, he denied such sensations during his August 1997 
VA examination.  Furthermore, the August 1997 VA psychiatric 
examination report indicates that the veteran was employed at 
the time of the examination.  As such, the criteria for a 50 
percent evaluation under Diagnostic Code 9411 have not been 
met.

Overall, the evidence of record supports a 30 percent 
evaluation, and not more, for the veteran's service-connected 
PTSD.

IV.  Conclusion

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  While 
several of the veteran's treatment providers have suggested 
during the course of this appeal that his service-connected 
disabilities, notably his cervical spine disability, either 
preclude or limit employability, the Board would point out 
that the veteran has been employed during the pendency of 
this appeal and that the significant impairment resulting 
from his disabilities has been reflected in the increased 
evaluations noted above.  

Also, there is no indication from the record that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  In this 
regard, the Board would point out that the veteran's cervical 
spine surgery from November 1997 has been considered in the 
decision to grant a 40 percent evaluation for his cervical 
spine disorder.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a cervical spine disorder for the period from November 
26, 1983 until September 30, 1984 is denied.

Entitlement to an initial evaluation of 40 percent for a 
cervical spine disorder for the period beginning on December 
31, 1996 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a 30 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for increased evaluations for 
right and left knee disorders.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes  conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

In reviewing the evidence of record, the Board observes that, 
in his February 1999 statement, Dr. Robertson indicated that 
the veteran had narrowing of the medial compartment of each 
knee and bilateral chondromalacia patella, described as "an 
arthritic condition affecting the movement of each knee."  
He also stated that, because of bilateral knee pain, the 
veteran was "prone to falling."  However, the veteran's 
April 1999 VA spine examination revealed stable ligaments of 
both knees, and x-rays of the knees taken in conjunction with 
the examination revealed no abnormalities.  In view of this 
conflicting evidence, further action is necessary so as to 
determine whether the veteran suffers from arthritis and/or 
instability of the knees.  This determination is significant, 
as VAOPGCPREC 23-97 (July 1, 1997) indicates that, if both 
arthritis and instability are shown in a knee joint, separate 
disability evaluations are warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.   The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
right and left knee disorders.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies, 
including x-rays and range of motion 
studies, should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner should clearly state whether 
both knees are manifested by arthritis 
and/or instability.  In rendering an 
opinion as to whether arthritis and/or 
instability are shown in the veteran's 
knees, the examiner should discuss the 
findings from Dr. Robertson's February 
1999 statement.   A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
increased evaluations for right and left 
knee chondromalacia.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

